      Case 2:20-cv-00194 Document 1 Filed on 07/28/20 in TXSD Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

MELBA M. REVILLA, INDIVIDUALLY     §                          CIVIL ACTION NO.:____________
AND AS REPRESENTATIVE OF THE       §
THE ESTATE OF JOSE LUIS REVILLA;   §                          JUDGE: ______________________
ANDREA CELESTE GARCIA;             §
JOSE L. REVILLA, JR.,              §                          MAG. JUDGE: ________________
      Plaintiffs                   §
                                   §                          JURY DEMANDED
VS.                                §
                                   §
H&E EQUIPMENT SERVICES, INC., and, §
JLG INDUSTRIES, INC.               §
      Defendants                   §

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant JLG Industries, Inc. files this Notice of Removal pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, and would respectfully show the Court the following:

                                        REMOVED CASE

1.     Prior to removal to this Court, this case was pending in the 79th Judicial District Court of Jim

Wells County, Texas, as Cause No. 20-02-60191-CV (“the State Court Proceeding”). Accordingly,

this case is properly removed to the Corpus Christi Division of the United States District Court for

the Southern District of Texas.



                                  TIMELINESS OF REMOVAL

2.     This lawsuit was filed on February 7, 2020. See Appx. A, Doc. 1. Plaintiff initially served

several Texas resident Defendants, including, Nabors Industries, Inc., Nabors Drilling Technologies

USA Inc., Brett Schellenberg and Nabors Drilling USA Inc. (“the Nabors Defendants”). See Appx.
        Case 2:20-cv-00194 Document 1 Filed on 07/28/20 in TXSD Page 2 of 6




A, Doc. 1, 7, 8, 9, 31, 42. 1 The Nabors Defendants appeared in the State Court Proceeding. See

Appx. A, Doc. 12, 13, 14, 26. All Texas residents eventually settled with the Plaintiffs and were

dismissed when Plaintiffs filed a Nonsuit, on July 24, 2020. See Appx. A, Doc. 78.

3.      As discussed further below, after Plaintiffs filed the Nonsuit was the first time that only

diverse, non-resident Defendants were named in the case. Accordingly, this Notice of Removal is

timely because neither the thirty-day limitation imposed on Defendants by 28 U.S.C. §1446(b)(3)

nor the one-year limitation under 28 U.S.C. §1446(c)(1) for filing this Notice of Removal has

expired.

                            BASIS OF FEDERAL JURISDICTION

4.      This Court has original diversity jurisdiction and removal is proper pursuant to 28 U.S.C.

§1441(a) because this is a civil action between citizens of different States within the meaning of 28

U.S.C. §1332(a)(1).

5.      Plaintiffs are all Texas residents and therefore are citizens of Texas. See Appx. A, Doc. 1at

p. 2.

6.      Defendant JLG Industries, Inc. is a Pennsylvania corporation with its principal place of

business in Pennsylvania. Accordingly, JLG is a citizen of Pennsylvania. 2




1
        Nabors Industries, Inc. is a Delaware Corporation with its principal place of business in
Houston, Texas, according to its filings with the Texas Secretary of State. Nabors Drilling
Technologies USA Inc. is also a Delaware Corporation with its principal place of business in Houston,
Texas, according to its filings with the Texas Secretary of State. Brett Schellenberg lives in Corpus
Christi and is therefore a Texas resident. Nabors Drilling USA Inc., which Plaintiffs attempted to join
and serve in their 4th Amended Petition has been legally terminated as an entity since June 1, 2001,
according to the Texas Secretary of State. When it was in existence, however, it likewise was a
Delaware Corporation with its principal place of business in Houston, Texas. Accordingly, all the
former Nabors Defendants are citizens of Texas.
2
       Defendant JLG Industries, Inc. was served with Plaintiffs’ Third Amended Petition and filed
a Special Appearance to the Jurisdiction on May 11, 2020. See Appx. A, Doc. 44.


                                                  2
       Case 2:20-cv-00194 Document 1 Filed on 07/28/20 in TXSD Page 3 of 6




7.      Defendant H&E Equipment Services, Inc. (“H&E”) is a publicly traded Delaware corporation,

with its principal place of business in Baton Rouge, Louisiana. Accordingly, H&E is a citizen of

Delaware and Louisiana.3

8.      Defendant American Zurich Insurance Company is an Illinois Corporation, with its principal

place of business in Schaumburg, Illinois. Accordingly, it is a citizen of Illinois.4

9.      Defendant Sedgwick Claims Management Service, Inc. is an Illinois Corporation, with its

principal place of business in Memphis, Tennessee. Accordingly, it is a citizen of Illinois and

Tennessee. 5

10.     Defendant JLG Manufacturing, LLC was a Pennsylvania Limited Liability Company, with its

principal place of business in Pennsylvania, until its dissolution in December 2018. When it was in

existance, JLG Manufacturing, LLC’s members were JLG Industries, Inc. and Fulton Industries, Inc.

At the time of the Limited Liability Company’s dissolution, each such member entity is or was a

Pennsylvania corporation, with its principal place of business in Pennsylvania. Accordingly, when

in existence, JLG Manufacturing, LLC was a citizen of Pennsylvania. 6


3
        Defendant H&E filed its Answer on March 10, 2020. See, Appx. A, Doc. 12.
4
        Defendant American Zurich Insurance Company was named in Plaintiffs’ Seventh Amended
Petition and was allegedly served on May 20, 2020. See, Appx. A, Doc. 48, 52. It has not appeared
in the case, however, and appears to have been improperly joined.
5
        Defendant Sedgwick Claims Management Service, Inc. was named in Plaintiffs’ Seventh
Amended Petition and was allegedly served on May 20, 2020. See, Appx. A, Doc. 48, 53. This
service was defective, however, as reflected by the Refusal of Service filed by the Texas Department
of Insurance. See, Appx., Doc. 67. Accordingly, this Defendant has not been properly served and
appears to have been improperly joined.
6
        Defendant JLG Manufacturing, LLC was named in Plaintiffs’ Eighth Amended Petition. See
Appx. Doc. 57. There is no record of service on this Defendant having been perfected. The alleged
return of service on file merely reflects that a Citation was served on the Texas Secretary of State on
June 11, 2020. See, Appx. A, Doc. 68. The return on file does not reflect whether the Texas
Secretary of State ever served the Defendant. Such a showing must accomplished through a separate
Certificate of Service by the Texas Secretary of State. Whitney v. L & L Realty Corp., 500 S.W.2d
94, 96-97 (Tex. 1973). No such return has been filed. Indeed, it is difficult to envision how a


                                                   3
      Case 2:20-cv-00194 Document 1 Filed on 07/28/20 in TXSD Page 4 of 6




11.    The amount in controversy exceeds SEVENTY-FIVE THOUSAND ($75,000.00)

DOLLARS, exclusive of interest and costs, because Plaintiff “seeks monetary relief over

$1,000,000.00 for all their actual and punitive damages.” See Appx. A, Doc. 57, p. 10. Therefore,

Plaintiff’s claims exceed the minimum jurisdictional limits of this Court.

12.    In light of the above, complete diversity exists between all Plaintiffs and all remaining

Defendants and all of the jurisdictional requirements of 28 U.S.C. §1332(a)(1) are met.

                           COMPLIANCE WITH 28 U.S.C. §1446(a)

13.    In accordance with 28 U.S.C. §1446(a) and Local Rule 81, a copy of all documents required

to be filed are attached including: (i) all executed process (see Appx. A), (ii) all pleadings on file

(see Appx. A) 7 ; (iii) all orders signed by the state judge; (see Appx. A); (iv) the docket sheet (see

Appx. B); (v) an index of matters being filed (see Appx. A); and (vi) a list of all counsel of record,

including addresses, telephone numbers, and parties represented (see Appx. D).

                                  JOINDER OF DEFENDANTS

14.    All properly joined and served parties join in or consent to this removal as required by 28

U.S.C. § 1446(b)(2)(A).

                                  NOTICE TO STATE COURT

15.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of Notice of Removal will be

given to the 79th District Court of Jim Wells County, Texas, and to all counsel of record promptly

after the filing of this Notice of Removal.




dissolved Pennsylvania limited liability company may be successfully served. Accordingly, this
Defendant has not been properly named, joined or served.
7
 Plaintiffs purportedly filed an Eleventh Amended Petition on Friday, July 24, 2020. See Attached
Appx. C. That Petition, however, is not reflected on the Jim Wells County District Court’s Docket
Sheet. See Attached Appx. B.


                                                  4
       Case 2:20-cv-00194 Document 1 Filed on 07/28/20 in TXSD Page 5 of 6




16.     Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel certifies

that they have read the foregoing Notice of Removal, that to the best of their knowledge,

information, and belief, formed after reasonable inquiry, it is well-grounded in fact and is warranted

by existing law, and that it is not interposed for any improper purpose.

                                              PRAYER

        WHEREFORE, Defendant JLG Industries, Inc. hereby effectuates a removal of this cause to

this Honorable Court and prays that such removal be entered on the docket of this Court, and that

this Court grant Defendant such other and further relief, either at law or in equity, general or special,

to which Defendant may be justly entitled.

                                                Respectfully submitted,

                                                SHEEHY, WARE & PAPPAS, P.C.

                                                By: /s/ George Caflisch
                                                      Kyle M. Rowley
                                                      State Bar No. 17347700
                                                      krowley@sheehyware.com
                                                      Giorgio “George” Caflisch
                                                      State Bar No. 03588720
                                                      gcaflisch@sheeyware.com
                                                      909 Fannin Street, Suite 2500
                                                      Houston, Texas 77010
                                                      PHONE: (713) 951-1000
                                                      FAX: (713) 951-1199

                                                ATTORNEYS FOR JLG INDUSTRIES, INC.




                                                   5
       Case 2:20-cv-00194 Document 1 Filed on 07/28/20 in TXSD Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, a copy of this pleading was electronically filed with the
Clerk of Court and a true and correct copy of the foregoing was served on all record of counsel as
follows:

William “Bill” J. Tinning
Law OFfice of William J. Tinning, P.C.
1013 Bluff Drive
Portland, Texas 78374
btinning@tinninglaw.com

J. Michael Guerra
Law Office of J. Michael Guerra
P.O. Box 1968
Alice, Texas 78333
jmguerra67@yahoo.com

Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second Street
Alice, Texas 78332
barreralawfirm@aol.com

Barbara J. Barron
Mehaffy Weber, P.C.
2615 Calder, Suite 800
Beaumont, Texas 77702
BarbaraBarron@mehaffyweber.com

                                                        /s/ George Caflisch
                                                       Giorgio “George” Caflisch

3851537v1




                                                   6
